Case 7:19-cv-02816-VB Document9 Filed 04/15/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

---- Xx
CHAIM HERMAN AKA CHARLES HERMAN,
ESTEEM PRODUCTION LLC Index No. 7:19-CV-02816
Plaintiff(S),
-against-
FEDEX FREIGHT AMEDNED COMPLAINT
Defendant(s)
x

 

Plaintiff, CHAIM HERMAN, respectfully alleges, upon information and belief as

follows:

1.

That at all times herein mentioned, Plaintiff CHAIM HERMAN, was and is a natural
person residing in the State of New York, County of Rockland, with an address of 6
Medical Park Drive, Ste 104, Pomona, NY 10970. .

That at all times herein mentioned, Plaintiff Esteem Production LLC, was andis a
New York Corporation residing in the State of New York, County of Rockland with an
address of 6 Medical Park Drive, Ste 104, Pomona, NY 10970.

. Atall times herein mentioned, the defendant FEDEX FREIGHT

(“FedEx”) was and is a Corporation duly organized and existing under the laws of the

State of Delaware, but licensed to do business and doing business in the State of New

York and the State of New Jersey.

That Fedex Freight have offices at 105 Duance Street, New York, NY.
On or about September 25, 2018 around Fé P.M..FedEx delivered a Shipment for .
Bib spp egcting 40st 3064s dant

center located at 130 Moonache Ave, Carlstadt, iil N72. °° 3 fe
| APR 152019 | Sad
USOC
WP

   

   
    

Chaim Herman with the tracking numbe

 

 

 
10,

Case 7:19-cv-02816-VB Document9 Filed 04/15/19 Page 2 of 2

Upon inspection prior to shipping from sender, the shipment had no damages and all

items accounted for,

Inspection of the shipment upon receipt from FedEx revealed that Defendants wrongfully
and negligently conducted themselves in the shipment and delivery of the Products, such

that there were missing units and were lost by Defendants.

The missing units were a total of Thirty One (31) I phones totaling the valued amount of
$26,477.10 |

As a result of Defendants negligence in the delivery of products, Plaintiff has been
damaged in the sum of Twenty Six Thousand Four Hundred Seventy Seven Dollars and
Ten Cents ($26,477.10).

Plaintiff is damaged in the amount One Hundred Eighty Four Thousand Dollars
($184,000.00) from the loss of sales and contracts because Defendant lost the items to be

sold to Plaintiff's contractors and clients.

WHEREFORE, Plaintiff Chaim Herman demands judgment against the Defendants as
follows:

))

2)
3)

The Sum of $26,477.10 plus interest from September 25, 2018 and costs and
disbursements of this action, and

The Sum of $184,000.00 in monetary damages and
For such other and further relief as this Court seems just, proper and equitable.

Dated: Pomona, NY

April 11, 2019 [~——

CHAIM HERMAN

Pro Se

6 MEDICAL PARK DRIVE STE 104
POMONA, NY 10970

 
